         Case 6:20-cv-00114-ADA Document 30 Filed 09/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SCANNING TECHNOLOGIES                 §
INNOVATIONS LLC,                      §
                                      §
 Plaintiff,                           §                     Case No: 6:20-cv-114-ADA
                                      §
                                      §                     PATENT CASE
                                      §
BRIGHTPEARL, INC.                     §
                                      §
Defendant.                            §
_____________________________________ §

                            UNOPPOSED MOTION TO DISMISS

       Under Federal Rule of Civil Procedure 41(a)(2), Plaintiff Scanning Technologies

Innovations LLC hereby moves the Court to dismiss all of Plaintiff’s claims against Brightpearl,

Inc. WITH PREJUDICE with each party to bear its own attorneys’ fees and costs. Plaintiff

requests that the Court enter the proposed order of dismissal submitted herewith.

Dated: September 11, 2020                Respectfully Submitted,

                                          /s/ Jay Johnson           .
                                         JAY JOHNSON
                                         State Bar No. 24067322
                                         KIZZIA JOHNSON, PLLC
                                         1910 Pacific Ave., Suite 13000
                                         Dallas, Texas 75201
                                         (214) 451-0164
                                         Fax: (214) 451-0165
                                         jay@kjpllc.com
                                         bkizzia@kjpllc.com

                                        ATTORNEYS FOR PLAINTIFF

                             CERTIFICATE OF CONFERENCE
 I certify that the undersigned counsel conferred with counsel for Defendant and counsel for
 Defendant does not opposed this motion.
                                                    /s/Jay Johnson        _
         Case 6:20-cv-00114-ADA Document 30 Filed 09/11/20 Page 2 of 2




                                                   Jay Johnson

                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF system
on September 11, 2020.

                                                   /s/Jay Johnson      _
                                                   Jay Johnson
